 



Exhibit 10.2

 

ACCOUNTS RECEIVABLE Line of Credit NOTE

 

July 6, 2015

 

$10,000,000.00

 

For value received, the undersigned H.D.D. LLC, a California limited liability
company (the "Borrower"), promises to pay to the order of Bank of the West
(together with its successors and assigns, the "Lender"), the principal amount
of up to Ten Million Dollars and Zero Cents ($10,000,000.00) on or before July
31, 2016 (the "Expiration Date"), as set forth below. The aggregate principal
balance outstanding shall bear interest, and interest shall be payable, in
accordance with that certain Interest Rate Election Rider, attached hereto and
made a part hereof (the "Interest Rate Election Rider").

 

On terms and conditions as set forth herein, the Borrower may request advances
(each an “Advance”) from time to time from the date hereof to the Expiration
Date of this Note (the “Accounts Receivable Line of Credit”), provided that no
Advance shall be made if at the time of or following such Advance, the aggregate
amount of all Advances outstanding hereunder exceeds the Borrowing Base (as
defined in the Loan Agreement). Within the foregoing limits, the Borrower may
borrow, partially or wholly prepay, and reborrow as described herein. Each
Advance shall be conclusively deemed to have been made at the request of and for
the benefit of the Borrower (i) when credited to any deposit account of the
Borrower maintained with the Lender or (ii) when paid in accordance with the
Borrower's written instructions. Subject to the requirements herein, and
provided such request is made in a timely manner as provided below, Advances
shall be made by the Lender under the Accounts Receivable Line of Credit.

 

This Note is entered into in connection with one or more certain Loan and
Security Agreements or Loan Agreements, dated of even date herewith (each a
"Loan Agreement" and collectively, the "Loan Agreements") between the Borrower
and the Lender, and any capitalized terms not defined herein shall have the
meanings given to them in the Loan Agreements.

 

If at any time the aggregate principal amount of the outstanding Advances shall
exceed the applicable Borrowing Base (as defined in the Loan Agreement), the
Borrower hereby promises and agrees, immediately upon written or telephonic
notice from the Lender, to pay to the Lender an amount equal to the difference
between the outstanding principal balance of the Advances and the Borrowing
Base. On the Expiration Date, the Borrower hereby promises and agrees to pay to
the Lender in full the aggregate unpaid principal amount outstanding, together
with all accrued and unpaid interest and all other fees and charges owing to the
Lender under this Note.

 

Principal and interest shall be payable at the Lender's main office or at such
other place as the Lender may designate in writing in immediately available
funds in lawful money of the United States of America without set-off, deduction
or counterclaim. Interest shall be calculated on the basis of actual number of
days elapsed and a 360-day year. If interest is not paid as and when it is due,
it shall be added to the principal, become and be treated as a part thereof, and
shall thereafter bear like interest.

 

“Business Day” shall mean a day, other than a Saturday or Sunday, on which
commercial banks are open for business in California.

 

At the option of the Lender, this Note shall become immediately due and payable
upon default of any liability, obligation, covenant or undertaking of the
Borrower hereunder or the occurrence at any time of an Event of Default under
the Loan Agreement.

 

Any payments received by the Lender on account of this Note shall, at the
Lender's option, be applied first, to accrued and unpaid interest; second, to
the unpaid principal balance, then any fees, or charges then owed to the Lender
by the Borrower; with payments being applied to installments remaining due in
such order and amounts as the Lender may determine in its discretion.
Notwithstanding the foregoing, any payments received after the occurrence and
during the continuance of an Event of Default shall be applied in such manner as
the Lender may determine. The Borrower hereby authorizes the Lender to charge
any deposit account which the Borrower may maintain with the Lender for any
payment required hereunder without prior notice to the Borrower.

 



 

 

 

If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the loan evidenced by this Note,
the applicable interest rate shall be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. More specifically, if from any circumstances whatsoever, fulfillment
of any provision of this Note or any other loan document excuted and delivered
in connection with this Note, at the time performance of such provision becomes
due, would exceed the limit on interest then permitted by any applicable usury
statute or any other applicable law, the Lender may, at its option (a) reduce
the obligations to be fulfilled to such limit on interest, or (b) apply the
amount in excess of such limit on interest to the reduction of the outstanding
principal balance of the obligations, and not to the payment of interest, with
the same force and effect as though Borrower had specifically designated such
sums to be so applied to principal and Lender had agreed to accept such extra
payments(s) as a premium-free prepayment, so that in no event shall any exaction
be possible under this Note or any other loan document that is in excess of the
applicable limit on interest. It is the intention of Borrower and Lender that
the total liability for payments in the nature of interest shall not exceed the
limits imposed by any applicable state or federal interest rate laws. The
provisions of this paragraph shall control every other provision of this Note,
and any provision of any other loan document in conflict with this paragraph.

 

The Borrower represents to the Lender that the proceeds of this Note will not be
used for personal, family or household purposes or for the purpose of purchasing
or carrying margin stock or margin securities within the meaning of Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.

 

The Borrower grants to the Lender a continuing lien on and security interest in
any and all deposits or other sums at any time credited by or due from the
Lender to the Borrower and any cash, securities, instruments or other property
of the Borrower in the possession of the Lender, whether for safekeeping or
otherwise, or in transit to or from the Lender (regardless of the reason the
Lender had received the same or whether the Lender has conditionally released
the same) as security for the full and punctual payment and performance of all
of the liabilities and obligations of the Borrower to the Lender and such
deposits and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Lender at any time, whether or not such are
then due, whether or not demand has been made and whether or not other
collateral is then available to the Lender.

 

No delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Lender, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion. The Borrower and
any other party obligated on account of this Note by contract, by operation of
law or otherwise (the Borrower and each Borrower, if more than one, and each
such other party, an "Obligor"), regardless of the time, order or place of
signing, waive presentment, demand, protest, notice of intent to accelerate,
notice of acceleration, notice of dishonor, notice of protest and all other
notices and demands of every kind in connection with the delivery, acceptance,
performance or enforcement of this Note, all suretyship defenses of any kind, in
each case that would otherwise be available in connection with this Note
including, without limitation, any right (whether now or hereafter existing) to
require the holder hereof to first proceed against the Borrower, or any other
party obligated on account of this Note, for any security, and assent to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral, and to the addition or release
of any other party or person primarily or secondarily liable and waives all
recourse to suretyship and guarantor defenses generally, including any defense
based on impairment of collateral. To the maximum extent permitted by law, the
Borrower waives and terminates any homestead rights and/or exemptions respecting
any premises under the provisions of any applicable homestead laws, including
without limitation, California Code of Civil Procedure Sections 704-710 et seq.



 

To the fullest extent permitted by law, each Obligor waives:

 

(A) any rights and defenses that are or may become available to such Obligor by
reason of Sections 2787 to 2855, inclusive, of the California Civil Code;

 



2

 

 

(B) all rights and defenses that such Obligor may have because any of the
indebtedness hereunder is secured by real property; this means, among other
things: (i) the Lender may collect from an Obligor without first foreclosing on
any real or personal property collateral pledged by the Borrower or another
Obligor; and (ii) if the Lender forecloses on any real property collateral
pledged by the Borrower or another Obligor: (1) the amount of such indebtedness
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(2) the Lender may collect from an Obligor even if the Lender, by foreclosing on
the real property collateral, has destroyed any right such Obligor may have to
collect from the Borrower or another Obligor. This is an unconditional and
irrevocable waiver of any rights and defenses each Obligor may have because any
of the indebtedness under this Note is secured by real property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure;

 

(C) any right or defense it may have at law or equity, including California Code
of Civil Procedure Section 580a, to a fair market value hearing or action to
determine a deficiency judgment after a foreclosure.

 

The Borrower shall indemnify, defend and hold the Lender and its directors,
officers, employees, agents and attorneys (each an "Indemnitee") harmless
against any claim brought or threatened against any Indemnitee by the Borrower
or by any other person (as well as from attorneys' reasonable fees and expenses
in connection therewith) on account of the Lender's relationship with the
Borrower (each of which may be defended, compromised, settled or pursued by the
Lender with counsel of the Lender's selection, but at the expense of the
Borrower), except for any claim arising out of the gross negligence or willful
misconduct of the Lender.

 

The Borrower agrees to pay, upon demand, costs of collection of all amounts
under this Note including, without limitation, principal and interest, or in
connection with the enforcement of, or realization on, any security for this
Note, including, without limitation, to the extent permitted by applicable law,
reasonable attorneys' fees and expenses. If any payment due under this Note is
unpaid for 15 days or more, the Borrower shall pay, in addition to any other
sums due under this Note (and without limiting the Lender's other remedies on
account thereof), a late charge equal to 5.0% of such unpaid amount.

 

This Note shall be binding upon the Borrower and upon its heirs, successors,
assigns and legal representatives, and shall inure to the benefit of the Lender
and its successors, endorsees and assigns.

 

In the event that at any time, a surety is liable upon only a portion of the
Borrower's or any Obligor's obligations under this Note and the Borrower
provides partial satisfaction of any such obligation(s), each of the Borrower
and each Obligor hereof, if any, hereby waives any right it would otherwise
have, under Section 2822 of the California Civil Code, to designate the portion
of the obligations to be satisfied. The designation of the portion of the
obligation to be satisfied shall, to the extent not expressly made by the terms
of this Note, be made by the Lender rather than Borrower.

 

The liabilities of the Borrower and each Borrower, if more than one, and any
Obligor are joint and several; provided, however, the release by the Lender of
the Borrower or any one or more Obligors shall not release any other person
obligated on account of this Note. Any and all present and future debts of the
Borrower to any Obligor are subordinated to the full payment and performance of
all present and future debts and obligations of the Borrower to the Lender. Each
reference in this Note to the Borrower and each Borrower, if more than one, and
Obligor, is to such person individually and also to all such persons jointly. No
person obligated on account of this Note may seek contribution from any other
person also obligated, unless and until all liabilities, obligations and
indebtedness to the Lender of the person from whom contribution is sought have
been irrevocably satisfied in full. The release or compromise by the Lender of
any collateral shall not release any person obligated on account of this Note.

 

The Borrower authorizes the Lender to complete this Note if delivered incomplete
in any respect. A photographic or other reproduction of this Note may be made by
the Lender, and any such reproduction shall be admissible in evidence with the
same effect as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.

 

This Note shall be governed by federal law applicable to the Lender and, to the
extent not preempted by federal law, the laws of the State of California without
giving effect to the conflicts of laws principles thereof.

 



3

 

 

Any notices under or pursuant to this Note shall be deemed duly received and
effective if delivered in hand to any officer of agent of the Borrower or
Lender, or if mailed by registered or certified mail, return receipt requested,
addressed to the Borrower or Lender at the address set forth in the Loan
Agreement together with a copy to Bank of the West, Asset Based Lending at 1977
Saturn Street, Monterey Park, CA 91755 or as any party may from time to time
designate by written notice to the other party.

 

The Borrower irrevocably submits to the nonexclusive jurisdiction of any Federal
or state court sitting in California, over any suit, action or proceeding
arising out of or relating to this Note. The Borrower irrevocably waives, to the
fullest extent it may effectively do so under applicable law, any objection it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. The Borrower hereby consents to any and all
process which may be served in any such suit, action or proceeding, (i) by
mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Borrower's, address shown below or as notified to the
Lender and (ii) by serving the same upon the Borrower(s) in any other manner
otherwise permitted by law, and agrees that such service shall in every respect
be deemed effective service upon the Borrower.

 

Waiver Of Jury Trial. THE BORROWER AND LENDER ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS NOTE OR ANY OTHER
DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Note or any other
document, instrument or transaction between the parties (each, a "Claim"), will
be resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the "Court"). The following matters shall not be subject to
reference: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including without
limitation set-off), (iii) appointment of a receiver, and (iv) temporary,
provisional or ancillary remedies (including without limitation writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). The exercise of, or opposition to, any of the above does not waive
the right to a reference hereunder.

 

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee's decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

4

 

  

Executed as of July 15, 2015.

 

  Borrower:       H.D.D. LLC       By: Truett-Hurst, Inc., Managing Member      
    By:         Phillip L. Hurst, Chief Executive Officer/Chairman         125
Foss Creek Circle   Healdsburg, California   95448

 

AR Line of Credit Note



5

 

 

INTEREST RATE ELECTION RIDER

 

1.          INTEREST RATE(S); PAYMENTS AND PREPAYMENTS.

 

1.1           Interest Rates. The Note shall bear interest at the following
rate(s): (a) Two and One-Quarter Percent (2.25%) above the One-Month LIBOR Rate
(as hereinafter defined) (a "One-Month LIBOR Rate Advance"); or (b) Two and
One-Quarter Percent (2.25%) above the LIBOR Rate (as hereinafter defined) (a
"LIBOR Rate Advance"); each an “Available Rate.”

 

1.2           Notice of Borrowing and Rate Selection. Upon written or telephonic
notice which shall be received by the Lender at or before 11:00 a.m. Pacific
time on a Business Day, the Borrower may draw this loan by requesting an
Advance. The draw may be made on the day notice is received by the Lender,
provided however, that if the Lender shall not have received notice at or before
11:00 a.m. Pacific time on the day such request is made, such draw may, at the
Lender's option, be made on the next Business Day. Notice of any LIBOR Rate
Advance shall be received by the Lender no later than two Business Days prior to
the day (which shall be a Business Day) on which the Borrower requests such
LIBOR Rate Advance to be made. The notice shall specify the effective date
thereof (which shall be a Business Day), the type of interest rate and the
amount to which the interest rate shall apply, provided, however, for LIBOR Rate
Advances, the amount requested shall not be less than $100,000.00. Any such
notice shall be irrevocable and shall be subject to other terms and conditions
set forth in this Note. For any interest rate selected, the Lender shall record
on the books and records of the Lender an appropriate notation evidencing such
selection, each repayment on account of the principal thereof and the amount of
interest paid, and the Borrower authorizes the Lender to maintain such records
and make such notations and agrees that the amount shown on the books and
records as outstanding from time to time shall constitute the amount owing to
the Lender pursuant to this Note, absent manifest error.

 

1.3           Payments. The Borrower hereby promises and agrees to pay interest
in arrears on all Advances on the last calendar day of each month. If any
payment required to be made by the Borrower hereunder becomes due and payable on
a day other than a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and interest thereon shall be payable at then
applicable rate during such extension, provided however that any payment that
becomes due and payable on a day other than a Business Day that is also on the
last calendar day of the month shall be payable on the immediately preceding
Business Day. On the Expiration Date, the Borrower hereby promises and agrees to
pay to the Lender in full the aggregate unpaid principal amount outstanding,
together with all accrued and unpaid interest and all other fees and charges
owing to the Lender under this Note.

 

1.4           Interest Periods. Each Interest Period selected by the Borrower
pursuant to the terms of this Interest Rate Election Rider shall commence on the
date selected and shall end on the last day of the time period the Borrower
shall elect, in each case as set forth in the definition of Interest Period in
Paragraph 2.1 hereof; provided, however, that (a) any Interest Period that would
otherwise end on a day which is not a Business Day shall be extended to the next
Business Day unless such extension would carry such Interest Period into the
next month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a date for which there is no numerically corresponding day
in the calendar month during which such Interest Period is to end), shall
(subject to clause (a) above) end on the last Business Day of such calendar
month; and (c) any Interest Period that would otherwise extend beyond the
Expiration Date shall end on the Expiration Date.

 

1.5           Conversion of Outstanding Amounts. Upon written or telephonic
notice which shall be received by the Lender at or before 11:00 a.m. Pacific
time on a Business Day, and so long as no Event of Default shall have occurred
and be continuing, the Borrower may, on the last Business Day of the then
current Interest Period applicable to an Advance, convert the rate on such
Advance to another Available Rate. The conversion may be effective on the day
notice is received by the Lender, provided however, that if the Lender shall not
have received notice at or before 11:00 a.m. Pacific time on the day such
request is made, such election may, at the Lender's option, become effective on
the next Business Day, except that notice to select any LIBOR Rate shall be
received by the Lender no later than two Business Days prior to the day (which
shall be a Business Day) on which the Borrower requests such LIBOR Rate. The
notice shall specify the date of such conversion and the amount to be converted.

 

6

 

  

1.6           End of Interest Period. If, at the end of the relevant Interest
Period, and subject to all of the terms and conditions applicable to a request
that a new interest rate be selected, the Lender does not receive timely notice
to continue the existing rate or request another Available Rate, the Borrower
shall be deemed to have selected a One-Month LIBOR Rate Advance.

 

1.7           Unavailability of Rate. In the event that the effective interest
rate(s) applicable to the Borrower’s loan evidenced hereby shall cease to be
published or has become unlawful or infeasible by reason of the Lender’s
compliance with any new law, rule, regulation, guideline or order, or any new
interpretation of any present law, rule regulation, guideline or order, the
Lender, it is sole discretion shall designate a new base, reference or other
rate for general commercial loan reference purposes, it being understood that
such rate is a reference rate, not necessarily the lowest, established from time
to time, which serves as the basis upon which effective interest rates are
calculated for loans making reference thereto.

 

1.8           Funding the Note. The Lender shall be entitled to fund all or any
portion of the Note in any manner it may determine in its sole discretion, but
all calculations and transactions hereunder shall be conducted as set forth
herein without regard to the manner in which the Lender actually funded the
Note.

 

1.9           Indemnification for Costs. During any period of time in which
interest on the Note is accruing on the basis of an Available Rate other than
one that adjusts on a daily basis, the Borrower shall, upon the Lender's
request, promptly pay to and reimburse the Lender for all costs incurred and
payments made by the Lender by reason of any future assessment, reserve, deposit
or similar requirement or any surcharge, tax or fee imposed upon the Lender or
as a result of the Lender's compliance with any directive or requirement of any
regulatory authority pertaining or relating to funds used by the Lender in
quoting and determining such Available Rate.

 

1.10         Termination of Pricing Option. After the occurrence of an Event of
Default, the Borrower’s right to select pricing options, if applicable, shall
cease, and, if the Borrower would, but for the application of the preceding
clause, have had the right to elect among interest rate options, notwithstanding
anything to the contrary in this Note, interest shall accrue at a rate per annum
equal to 5.0% plus the current effective rate for a One-Month LIBOR Rate
Advance.

 

1.11         Prepayment. Borrower may prepay amounts outstanding under this Note
bearing interest at an Available Rate in whole or in part provided that for any
amounts outstanding subject to an Interest Period, Borrower has given Lender not
less than 5 Business Days prior written notice of Borrower’s intention to make
such prepayment and pays to Lender the Prepayment Fee (defined below) due as a
result. The Prepayment Fee shall also be paid, if Lender, for any other reason,
including acceleration or foreclosure, receives all of any portion of the LIBOR
Rate Advance prior to its scheduled payment date. "Prepayment Fee" is the
positive amount, if any, equal to the present value of (i) the amount of
interest that would have been paid through the end of the current Interest
Period on the principal amount being repaid at the LIBOR Rate and minus (ii) the
amount of interest Lender would earn if the amount of such prepayment of
principal was used to purchase a(n) LIBOR Rate contract having a maturity date
most closely matching with the last day of the relevant Interest Period and such
contract was held by Lender until the last day of the relevant Interest Period.
The rate used in the present value calculation shall be the rate of interest
offered on the LIBOR Rate contract having a maturity most closely matching with
the last day of the relevant Interest Period. The time period used in the
present value calculation shall be a fraction, the numerator of which is the
number of days in the period between the date of prepayment and the last date of
the relevant Interest Period, and the denominator of which shall be 360 days.

 

If the maturity of this Note is accelerated by the Lender because of the
occurrence of an Event of Default, the resulting acceleration shall be deemed to
be an election on the part of the Borrower to prepay this Note. Accordingly,
there shall be added to the amount due after an Event of Default and resulting
acceleration, the fixed rate prepayment charge, calculated as above and using as
the prepayment date the date on which any tender of payment is made, and the
Borrower agrees to pay the same.

 

7

 



 

The Borrower, by its signature below, hereby expressly (i) waives any rights it
may have under California Civil Code Section 2954.10 to prepay this Note, in
whole or in part, without penalty, upon acceleration of the maturity date, and
(ii) agrees that if, for any reason, a prepayment of all or any portion of the
principal amount of this Note is made upon or following any acceleration of the
maturity date by the Lender on account of any Event of Default by the Borrower,
then the Borrower shall be obligated to pay concurrently with such prepayment
the fixed rate prepayment charge specified in the foregoing paragraphs. By
signing this provision in the space provided below, the Borrower hereby declares
that the Lender's agreement to make the loan evidenced by this Note constitutes
adequate consideration, given individual weight by the Borrower, for this waiver
and agreement.

 



  Borrower:       H.D.D. LLC       By: Truett-Hurst, Inc., Managing Member      
    By:         Phillip L. Hurst, Chief Executive Officer/Chairman





 

2.          DEFINITIONS

 

2.1           Definitions. The following definitions are applicable to this
Interest Rate Election Rider:

 

a)“Interest Period” shall mean,

 

i)with respect to any LIBOR Rate Advance, one to six months or any other period
Lender may approve not exceeding twelve months.

 

b)“LIBOR Rate" shall mean the rate determined by the Lender as being the U.S.
dollar London Interbank Offered Rate for such periods appearing on the Bloomberg
British Bankers Association LIBOR page BBAM - Official BBA LIBOR Fixing at
approximately 11:00 a.m. (London time) on the second Business Day prior to
requesting a LIBOR Rate Advance, or the second Business Day prior to the initial
draw, or the second Business Day prior to the next Interest Period.

 

c)"One-Month LIBOR Rate" shall mean, on any day, the rate determined by the
Lender as being the U. S. dollar London Interbank Offered Rate for an interest
period of one month appearing on the Bloomberg British Bankers Association LIBOR
page BBAM - Official BBA LIBOR Fixing at approximately 11:00 a.m. (London time).

 

2.2           Other Terms. Terms set forth in this Note which are defined in the
Note shall have the meanings set forth in the Note.

 

8

 